Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Glorbman Lamont Brown appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brown v. Ewart, No. l:09-cv-00573-CCE-LPA, 2012 WL 5338574 (M.D.N.C. Oct. 30, 2012; Jan. 28, 2013).* We deny Brown’s motion to appoint counsel. We deny Ap-pellees’ motion to dismiss. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 We construe Brown's "Traverse to Defendants Motion to Dismiss Appeal” as a timely notice of appeal from the district court’s final order.